Memorandum Per Curiam.
The issue of the landlord’s good faith in seeking to obtain the possession of the tenant’s apartment for nse by himself as a dwelling was properly resolved by the jury in favor of the tenant. Having failed on this issue the landlord was not entitled to a final order in view of the provisions of paragraph (6) of subdivision (a) of section 6 of the standard Rent Regulation for Housing issued by the Office of Price Administration (8 Fed. Reg. 13918). It was, therefore, error for the trial court to set the verdict aside and to direct a verdict in favor of the landlord.
The final order should he reversed, with $30 costs, verdict reinstated and final order directed in favor of the tenant, with costs. The appeal from the judgment should he dismissed.
Hammer, Shientag and Heoht, JJ.s concur.
Order reversed, etc.